Citation Nr: 9907339	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-15 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to November 7, 1996 
for the award of dependency and indemnity compensation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from July 1946 to October 1947 
and from May 1948 to September 1967.  This matter came before 
the Board of Veterans' Appeals (Board) on appeal from a 
December 1996 rating decision of the St. Petersburg, Florida, 
Regional Office (RO) which established service connection for 
the cause of the veteran's death; awarded dependency and 
indemnity compensation to the appellant; effectuated the 
award as of November 7, 1996; and initiated payment as of 
December 1, 1996.  In August 1998, the Board denied an 
effective date prior to November 7, 1996 for the award of 
dependency and indemnity compensation.  

In September 1998, the appellant submitted a Motion for 
Reconsideration of the Board's August 1998 decision.  In 
December 1998, the Board vacated its August 1998 decision.  
The appellant has been represented throughout this appeal by 
the Veterans of Foreign Wars of the United States.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran died in December 1983.  The cause of death 
was certified as metastatic disease due to or as a 
consequence of prostate cancer.  

3.  In May 1984 and August 1984, the RO denied service 
connection for the cause of the veteran's death.  The 
appellant was informed in writing of the adverse decisions 
and her appellate rights in June 1984 and August 1984, 
respectively.  The appellant did not submit a notice of 
disagreement with the adverse decisions.  

4.  In March 1992, the appellant submitted an application to 
reopen her claim of entitlement to service connection for the 
cause of the veteran's death.  The application was received 
by the RO on April 2, 1992.  

5.  The appellant's claim is subject to the Final Stipulation 
and Order entered of the veteran's death were 
not decided under the provisions of former 38 C.F.R. § 3.311a 
and were not subsequently voided.  

7.  The appellant's March 1992 application to reopen her 
claim of entitlement to service connection for the cause of 
the veteran's death was deferred until implementation of 
regulations issued in accordance with the Agent Orange Act of 
1991.  


CONCLUSION OF LAW

An effective date of April 2, 1992 for the award of 
dependency and indemnity compensation is warranted.  
VAOPGPREC 15-95 (Jun. 9, 1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Historical Review

The veteran's service personnel records indicate that he 
served with the Army in the Republic of Vietnam during the 
Vietnam era.  The veteran died in December 1983.  The cause 
of death was certified as metastatic disease due to or as a 
consequence of prostate cancer.  

In May 1984 and August 1984, the RO denied service connection 
for the cause of the veteran's death upon its determination 
that the veteran's fatal metastatic disease and prostate 
cancer were unrelated to the veteran's active service, his 
alleged inservice Agent Orange exposure, and his 
service-connected disabilities.  The appellant was informed 
in writing of the adverse decisions and her appellate rights 
in June 1984 and August 1984, respectively.  The appellant 
did not submit a notice of disagreement with either decision.  

In February 1987, a class action lawsuit was filed by a 
number of Vietnam veterans and survivors of Vietnam veterans 
against the Veterans' Administration (now the Department of 
Veterans Affairs (VA)).  The plaintiffs alleged that the VA 
failed to comply with the provisions of the Veterans' Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 102 Stat. 2725, 2729 (1984) (Dioxin Act), 
when it promulgated former 38 C.F.R. § 3.311a (1986), a 
regulation governing claims based on exposure to herbicides 
containing dioxin.  In December 1987, the United States 
District Court for the Northern District of California 
(District Court) certified a class consisting of all current 
or former service members, or their next of kin (a) who were 
eligible to apply to, who will become eligible to apply to, 
or who had an existing claim pending before the VA for 
service-connected disabilities or deaths arising from 
exposure during active duty service to herbicides containing 
dioxin or (b) who had a claim denied by the VA for 
service-connected disabilities or deaths arising from 
exposure during active duty service to herbicides containing 
dioxin.  Nehmer v. United States Veterans' Administration, 
118 F.R.D. 113, 116, 125 (N.D. Cal. 1987).  In May 1989, the 
District Court invalidated a portion of former 38 C.F.R. 
§ 3.311a upon its holding that the regulation was based on an 
incorrect interpretation of the requirements of the Dioxin 
Act.  Nehmer v. United States Veterans' Administration, 
712 F. Supp. 1404, 1423 (N.D. Cal. 1989).  The District Court 
also voided all benefit denials made under the invalidated 
regulation and remanded the matter to the VA for further 
proceedings not inconsistent with the District Court's 
opinion.  The effective date of former 38 C.F.R. § 3.311a was 
September 25, 1985.  

In May 1991, the District Court approved a final stipulation 
agreed to by the parties to the litigation.  The final 
stipulation set forth various provisions governing the 
adjudication of affected claims and the establishment of 
effective dates for benefit awards resulting from such 
claims.  Specifically, the stipulation required that the VA 
not deny the Agent Orange claims of the class members until 
such time as the Secretary made a determination under the 
Agent Orange Act of 1991 concerning whether a positive 
association exists between their diseases and herbicide 
exposure.  The final stipulation further required that, when 
the Secretary issued regulations in accordance with the Agent 
Orange Act of 1991 establishing a presumption of service 
connection for a disease determined to be associated with 
herbicide exposure, the VA would readjudicate all claims 
based on such disease in which benefit denials were voided by 
the District Court's May 1989 order and adjudicate all 
similar claims which were filed subsequent to that order.  
The final stipulation also contained provisions governing the 
effective dates of awards where benefits are awarded in such 
claims.  In general, the final stipulation provided that the 
effective date of awards for claims in which denials of 
benefits were voided by the District Court in Nehmer and for 
claims filed subsequent to the District Court's order and 
held open under the final stipulation would be based on the 
later of the date of receipt of the claim or the date on 
which disability or death occurred, assuming that the disease 
for which the benefit is ultimately granted is the same as 
that upon which the original claim was based.  

In a March 1992 written statement, the appellant requested 
that her claim of entitlement to service connection for the 
cause of the veteran's death be reopened.  The appellant's 
informal application was received by the RO on April 2, 1992.  
In April 1992, the RO informed the appellant that 
consideration of her application was being deferred pending 
the issuance of new regulations governing claims for benefits 
based on herbicide exposure.  

On November 7, 1996, the Secretary of the VA amended the 
portions of the 38 C.F.R. §§ 3.307, 3.309 applicable to 
diseases associated with exposure to certain herbicide agents 
in accordance with the Agent Orange Act of 1991.  Under the 
amended regulations, service connection will generally be 
established for prostate cancer even though there is no 
record of such disease during service if the veteran served 
in the Republic of Vietnam during the Vietnam era and the 
disorder becomes manifest to a degree of 10 percent or more 
at any time after service.  

In a November 1996 written statement, the appellant conveyed 
that she had been informed by the RO in April 1992 about the 
deferral of her claim pending the implementation of new 
regulations governing herbicide exposure-related claims.  She 
advanced that recently enacted legislation pertaining to 
herbicide exposure-related claims was favorable to her 
pending claim.  

In December 1996, the RO established service connection for 
the cause of the veteran's death under the provisions of 38 
C.F.R. §§ 3.307, 3.309 (1996 as amended); awarded dependency 
and indemnity compensation to the appellant; and effectuated 
the award as of November 7, 1996, the effective date of 
amended 38 C.F.R. §§ 3.307, 3.309.  


II.  Earlier Effective Date

The appellant asserts that assignment of the effective date 
for her award of dependency and indemnity compensation is 
controlled by the provisions of the final stipulation and 
order entered in Nehmer.  In her February 1997 notice of 
disagreement, the appellant advanced that:

Thank you, for finally granting the 
service connection (sic) for [the 
veteran's] death.  However, I disagree 
with the effective date of the award.  I 
have been fighting for the recognition of 
[the veteran's] death as [a] 
service-connected condition since January 
1984.  For these many years[,] I have 
been unable to establish these facts 
until this award.  Please review this 
file for an earlier effective date.  

In her July 1997 Informal Hearing Presentation, the national 
accredited representative advanced that:

The claimant reopened her claim on 
December 27, 1984.  No action was taken.  
The claimant was granted service 
connection for [the] cause of [the] 
veteran's death [on] December 26, 1996.  
The claimant contends that with her 
letters to the VA and to Members of 
Congress, that she has been in constant 
pursuit since January 1984.  

In reviewing the record, the Board observes that the RO 
denied the appellant's claims of entitlement to service 
connection for the cause of the veteran's death in May and 
August 1984.  Therefore, she is a member of the class 
certified by the District Court in Nehmer.  As the claims 
were decided prior to the effective date of former 38 C.F.R. 
§ 3.311a, they were clearly not denied under the invalidated 
regulation and thus not voided by the District Court.  The 
appellant does not fall into the first category of Nehmer 
class members consisting of those appellants whose claims had 
been denied under 38 C.F.R. § 3.311a and the denials of which 
were subsequently voided by the District Court.  

In a March 1992 written statement, the appellant requested 
that her claim of entitlement to service connection for the 
cause of the veteran's death be reopened.  She advanced that 
the veteran's "cancer was brought on by Agent Orange."  The 
appellant's informal application was received by the RO on 
April 2, 1992.  In April 1992, the RO informed the appellant 
that consideration of her application was being deferred 
pending the issuance of new regulations governing claims for 
benefits based on herbicide exposure.  On November 7, 1996, 
the Secretary of the VA amended the portions of the 38 C.F.R. 
§§ 3.307, 3.309 (1998) applicable to diseases associated with 
exposure to certain herbicide agents.  In December 1996, the 
RO established service connection for the cause of the 
veteran's death under the provisions of 38 C.F.R. §§ 3.307, 
3.309 (1996 as amended).  In light of these facts, the Board 
finds that the appellant falls into the second category of 
Nehmer consisting of those appellants whose claims were filed 
subsequent to the District Court's order and held open by the 
VA until issuance of the new regulations governing claims for 
benefits based on herbicide exposure.  

In a precedent opinion dated June 2, 1995, the General 
Counsel of the VA reviewed a factual scenario almost 
identical to the instant appeal and directed that:

The Stipulation, para. 3, provides that, 
upon issuance of a final rule 
establishing service connection for any 
disease under the Agent Orange Act of 
1991, VA will adjudicate all claims for 
that disease which are similar to those 
in which decisions were voided by the 
court's May 3, 1989, order and were filed 
subsequent to that order.  The surviving 
spouse's May 28, 1993, reopened claim, 
which involved allegations that the 
veteran's death may have resulted from 
exposure to Agent Orange, was based on 
lung cancer, a disease for which the 
Secretary subsequently established a 
presumption of service connection 
pursuant to the Agent Orange Act of 1991.  
Thus, the May 28, 1993, reopened claim is 
governed by the provisions of the 
Stipulation pertaining to claims filed 
after the District Court's May 3, 1989, 
order and before issuance of new 
regulations under the Agent Orange Act of 
1991.  Under the Stipulation, para. 5, 
the effective date of the award in such a 
claim must be based on the later of the 
date of filing of the reopened claim (May 
28, 1993) or the date of the veteran's 
death (November 27, 1987).  VAOPGPREC 15-
95 (Jun. 9, 1995).  

The Board is bound by General Counsel's interpretation of the 
Nehmer final stipulation.  As the veteran died in December 
1983, the Board concludes that the appropriate effective date 
for the award of dependency and indemnity compensation is 
April 2, 1992, the date of receipt of the appellant's 
application to reopen her claim of entitlement to service 
connection for the cause of the veteran's death.  

In addressing the national accredited representative's 
assertion that the appellant has continuously pursued her 
claim for service connection for the cause of the veteran's 
death since 1984, the Board observes that her 1984 claims 
were addressed and denied by the RO.  The appellant did not 
appeal from the adverse decisions.  The decisions were not 
voided by the District Court.  Therefore, they are final.  38 
U.S.C.A. § 7105 (West 1991).  The governing authorities do 
not permit assignment of an effective date based on a prior 
final decision.  Waddell v. Brown, 5 Vet. App. 454, 456 
(1993).  

ORDER

An effective date of April 2, 1992 for the award of 
dependency and indemnity compensation is granted.  



		
H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

